Title: To James Madison from Benjamin Henry Latrobe, 18 November 1811
From: Latrobe, Benjamin Henry
To: Madison, James


Sir
Washington. Novr. 18h. 1811
In order to defray immediate demands on the fund for furnishing the Presidents house, I solicit You to grant me a warrant for 300$ on account. My account up to your departure from the city has been settled at the Treasury, and for the monies since received I have the requisite Vouchers and shall transmit them to the treasury before the end of the quarter.
Among the accounts now payable is 100$ for a file of National Intelligencer’s due to Mr. Harrison Smith. I am with high respect Your obedt hble servt
B H Latrobe
In order to save trouble I enclose, as usual, the form transmitted formerly by you to the Treasury.
